

116 HR 2912 IH: Military Spouse Hiring Act
U.S. House of Representatives
2019-05-22
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS1st SessionH. R. 2912IN THE HOUSE OF REPRESENTATIVESMay 22, 2019Mr. Delgado (for himself, Mr. Panetta, Mr. Beyer, Mr. Kelly of Pennsylvania, Mrs. Rodgers of Washington, and Mr. Bacon) introduced the following bill; which was referred to the Committee on Ways and MeansA BILLTo amend the Internal Revenue Code of 1986 to make employers of spouses of military personnel
			 eligible for the work opportunity credit.
	
 1.Short titleThis Act may be cited as the Military Spouse Hiring Act. 2.Eligibility of spouses of military personnel for the work opportunity credit (a)In generalParagraph (1) of section 51(d) of the Internal Revenue Code of 1986 is amended by striking or at the end of subparagraph (I), by striking the period at the end of subparagraph (J) and inserting , or, and by adding at the end the following new subparagraph:
				
 (K)a qualified military spouse.. (b)Qualified military spouseSubsection (d) of section 51 of such Code is amended by adding at the end the following new paragraph:
				
 (16)Qualified military spouseThe term qualified military spouse means any individual who is certified by the designated local agency as being (as of the hiring date) a spouse of a member of the Armed Forces of the United States..
 (c)Effective dateThe amendments made by this section shall apply to amounts paid or incurred after the date of the enactment of this Act to individuals who begin work for the employer after such date.
			